Exhibit 10.2

 
SIXTH AMENDMENT TO CREDIT AGREEMENT
 
SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) executed to be effective
as of July 7, 2008, by and among CARRIZO OIL & GAS, INC., a Texas corporation
(“Borrower”), certain SUBSIDIARIES OF BORROWER, as Guarantors (in such capacity,
“Guarantors”), the LENDERS party hereto (the “Lenders”) and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (in such capacity, “Administrative
Agent”).  Unless otherwise expressly defined herein, capitalized terms used but
not defined in this Amendment have the meanings assigned to such terms in the
Credit Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, Borrower, Guarantors, Administrative Agent and Lenders have entered
into that certain Credit Agreement, dated as of May 25, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”); and
 
WHEREAS, Borrower, Guarantors, Administrative Agent and Lenders desire to amend
the Credit Agreement as provided herein upon the terms and conditions set forth
herein.
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the parties hereto
hereby agree as follows:
 
SECTION 1.  Amendments to Credit Agreement.  Subject to the satisfaction or
waiver in writing of each condition precedent set forth in Section 2 of this
Amendment, and in reliance on the representations, warranties, covenants and
agreements contained in this Amendment, the Credit Agreement shall be amended in
the manner provided in this Section 1.
 
1.1           Swap Agreements.  Section 7.06 of the Credit Agreement shall be
and it hereby is amended in its entirety to read as follows:
 
Section 7.06  The Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, enter into or maintain any Swap Agreement, except the Swap
Agreements required under Section 6.11 and Swap Agreements entered into in the
ordinary course of business and not for speculative purposes to (a) hedge or
mitigate Crude Oil and Natural Gas price risks to which the Borrower or any
Restricted Subsidiary has actual exposure, and (b) effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of any Credit Party; provided that with respect to the
preceding clause (a), (i) to the extent any such Swap Agreements require any
Credit Party to deliver money, assets or other security, including letters of
credit, against any event of nonperformance prior to actual default by such
Credit Party in the performance of its obligations thereunder (excluding any
such Swap Agreement with any Lender Counterparty that only requires the delivery
of the money, assets or other security required pursuant to the Loan Documents),
the aggregate value of all money, assets or other security, including the amount
drawn or which could
 

 
1

--------------------------------------------------------------------------------

 

be drawn under any such letters of credit, delivered by the Credit Parties,
taken as a whole, shall not exceed $10,000,000 in the aggregate at any time, and
the term of any transaction entered into after the Effective Date under any such
Swap Agreements requiring such delivery of money, assets or other security shall
not exceed twelve (12) months, (ii) such Swap Agreements (at the time each
transaction under such Swap Agreement is entered into) would not cause the
aggregate notional amount of Crude Oil and Natural Gas under all Swap Agreements
then in effect (including the Swap Agreements required under Section 6.11) to
exceed seventy-five percent (75%) of the “forecasted production from proved
producing reserves” (as defined below) of the Borrower and the Restricted
Subsidiaries for the forthcoming five (5) year period, and (iii) the maximum
duration of any transaction under such Swap Agreements does not exceed sixty
(60) months.  As used in this clause, “forecasted production from proved
producing reserves” means the forecasted production of Crude Oil and Natural Gas
as reflected in the most recent Reserve Report delivered to the Administrative
Agent pursuant to Section 6.01, after giving effect to any pro forma adjustments
for the consummation of any Acquisitions or Dispositions of Oil and Gas
Interests and production from new wells completed since the effective date of
such Reserve Report.  Once the Borrower or any Restricted Subsidiaries enters
into a Swap Agreement or any hedge transaction pursuant to any Swap Agreement,
the terms and conditions of such Swap Agreement and such hedge transaction may
not be amended or modified, nor may such Swap Agreement or hedge transaction be
cancelled without the prior written consent of Required Lenders.
 
SECTION 2.  Conditions.  The amendments to the Credit Agreement contained in
Section 1 of this Amendment shall be effective upon the satisfaction of each of
the conditions set forth in this Section 2.
 
2.1           Execution and Delivery.  Each Credit Party, the Required Lenders,
and the Administrative Agent shall have executed and delivered this Amendment.
 
2.2           No Default.  No Default shall have occurred and be continuing or
shall result from the effectiveness of this Amendment.
 
2.3           Other Documents.  The Administrative Agent shall have received
such other instruments and documents incidental and appropriate to the
transaction provided for herein as the Administrative Agent or its special
counsel may reasonably request prior to the date hereof, and all such documents
shall be in form and substance satisfactory to the Administrative Agent.
 
SECTION 3.  Representations and Warranties of Borrower.  To induce the Lenders
to enter into this Amendment, each Credit Party hereby represents and warrants
to the Lenders as follows:
 
3.1           Reaffirmation of Representations and Warranties/Further
Assurances.  After giving effect to the amendments herein, each representation
and warranty of such Credit Party contained in the Credit Agreement or in any of
the other Loan Documents is true and correct in
 

 
2

--------------------------------------------------------------------------------

 

all material respects as of the date hereof (except to the extent such
representations and warranties specifically refer to an earlier date).
 
3.2           Corporate Authority; No Conflicts.  The execution, delivery and
performance by such Credit Party (to the extent a party hereto or thereto) of
this Amendment and all documents, instruments and agreements contemplated herein
are within such Credit Party’s corporate or other organizational powers, have
been duly authorized by all necessary action, require no action by or in respect
of, or filing with, any court or agency of government and do not violate or
constitute a default under any provision of any applicable law or other
agreements binding upon such Credit Party or result in the creation or
imposition of any Lien upon any of the assets of such Credit Party except for
Permitted Liens and otherwise as permitted in the Credit Agreement.
 
3.3           Enforceability.  This Amendment constitutes the valid and binding
obligation of such Credit Party enforceable in accordance with its terms, except
as (i) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (ii) the availability of
equitable remedies may be limited by equitable principles of general
application.
 
SECTION 4.  Miscellaneous.
 
4.1           Reaffirmation of Loan Documents and Liens.  Any and all of the
terms and provisions of the Credit Agreement and the Loan Documents shall,
except as amended and modified hereby, remain in full force and effect.  Each
Credit Party hereby agrees that the amendments and modifications herein
contained shall in no manner affect or impair the liabilities, duties and
obligations of such Credit Party under the Credit Agreement and the other Loan
Documents or the Liens securing the payment and performance thereof.
 
4.2           Parties in Interest.  All of the terms and provisions of this
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
 
4.3           Legal Expenses.  Borrower hereby agrees to pay all reasonable fees
and expenses of special counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.
 
4.4           Counterparts.  This Amendment may be executed in one or more
counterparts and by different parties hereto in separate counterparts each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  However, this Amendment shall bind no party until Borrower,
the Guarantors, the Required Lenders, and the Administrative Agent have executed
a counterpart.  Delivery of photocopies of the signature pages to this Amendment
by facsimile or electronic mail shall be effective as delivery of manually
executed counterparts of this Amendment.
 

 
3

--------------------------------------------------------------------------------

 

 
4.5           Complete Agreement.  THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
4.6           Headings.  The headings, captions and arrangements used in this
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Amendment, nor affect the
meaning thereof.
 
4.7           Governing Law.  This Amendment shall be construed in accordance
with and governed by the law of the State of Texas.
 
[Remainder of page intentionally blank]
 

 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.
 

  BORROWER:           CARRIZO OIL & GAS, INC.          
 
By:
/s/Paul F. Boling     Name: Paul F. Boling     Title: Vice President and Chief
Financial Officer          

 
 

  GUARANTORS:           CCBM, INC.          
 
By:
/s/Paul F. Boling     Name: Paul F. Boling     Title: Vice President          

 
 

  CLLR, INC.          
 
By:
/s/Paul F. Boling     Name: Paul F. Boling     Title: Vice President          

 
 

  HONDO PIPELINE, INC.          
 
By:
/s/Paul F. Boling     Name: Paul F. Boling     Title: Vice President          

 

--------------------------------------------------------------------------------


 
 
 

 
ADMINISTRATIVE AGENT AND LENDER:
          JPMORGAN CHASE BANK, NATIONAL     ASSOCIATION, individually and as
Administrative Agent          
 
By:
/s/Jo Linda Papadakis     Name: Jo Linda Papadakis     Title: Vice President    
     

 
 

--------------------------------------------------------------------------------


 
 

  GUARANTY BANK, as a Lender          
 
By:
/s/Kelly L. Elmore III     Name: Kelly L. Elmore III     Title: Senior Vice
President          

 
 

--------------------------------------------------------------------------------


 
 

  BANK OF SCOTLAND PLC, as a Lender          
 
By:
/s/Julia R. Franklin     Name: Julia R. Franklin     Title: Assistant Vice
President          

 
 

--------------------------------------------------------------------------------


 
 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender          
 
By:
/s/Heather Wells Kiely     Name: Heather Wells Kiely     Title: Assistant Vice
President          

 
 

--------------------------------------------------------------------------------


 
 

  CREDIT SUISSE, Cayman Islands Branch, as a Lender          
 
By:
/s/Vanessa Gomez     Name: Vanessa Gomez     Title: Director             By:
 /s/Nupur Kumar     Name:  Nupur Kumar     Title:  Associate  

 
 

--------------------------------------------------------------------------------


 
 

  FORTIS CAPITAL CORP., as a Lender          
 
By:
/s/David Montgomery     Name: David Montgomery     Title: Director            
By:  /s/Chad Clark     Name:  Chad Clark     Title:  Director  

 

--------------------------------------------------------------------------------

